United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                      June 12, 2007

                                                              Charles R. Fulbruge III
                              No. 06-20657                            Clerk




                  INTERNATIONAL DEMOGRAPHICS, INC.

                                                   Plaintiff -Appellant

                                 VERSUS


  SF NEWSPAPER COMPANY LLC; EXIN LLC; PAN ASIA VENTURE CAPITAL
                   CORPORATION; FLORENCE FANG

                                                  Defendants - Appellee



           Appeal from the United States District Court
            For the Southern District of Texas, Houston
                            4:06-CV-342



Before HIGGINBOTHAM, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:1

      After reviewing the record in this case and considering the

briefs of the parties and argument of counsel, we are satosfoed

that the   district   court   committed   no   reversible   error.        We,

therefore, affirm the district court judgment essentially for the

reasons stated in its thorough Memorandum and Order dated July

10,2006.

      AFFIRMED.

  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.